Citation Nr: 1616879	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than October 8, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1964 until April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that granted the Veteran's claim for service connection for PTSD effective October 6, 2010.  In February 2013, the RO granted an earlier effective date of October 8, 2009; however, the Veteran seeks an earlier effective date of July 1, 1998, the date of his original claim.

In a June 2015 decision, the Board denied entitlement to an effective date earlier than October 8, 2009 for service-connected PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In relevant part, the Joint Motion instructed the Board that the date of the Veteran's original claim for service connection for PTSD was July 1, 1998.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for PTSD was received by VA on July 1, 1998.  

2.  New and relevant service personnel records were received in November 2009.  These records existed at the time of prior denials in December 1998 and February 1999, and the RO had received sufficient information to identify and obtain the records on those earlier dates.

3.  PTSD was first formally diagnosed at a February 16, 2011 VA examination, and assessed at that time as etiologically related to the Veteran's fear of hostile military activity while deployed to Vietnam. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 8, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.304(f), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The Board acknowledges that at times the Veteran has referenced private mental health treatment for stress and bipolar disorder.  In connection with his claim for service connection for PTSD, VA provided the Veteran with letters dated August 1998 and November 2009 that instructed him to identify any private treatment providers for the claimed condition, and those letters included the necessary Authorizations and Consent to Release Information.  Despite multiple requests, the Veteran did not identify any private treatment providers who treated him for PTSD, nor did he provide any Authorizations and Consent to Release Information.  The record includes written statements provided by the Veteran and his representative.  In addition, the Veteran was afforded adequate VA examinations in connection with his service connection claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran seeks an effective date of July 1, 1998 for his service connected PTSD, which in a February 2011 VA examination report was assessed as etiologically related to his fear of hostile military activity while deployed in Vietnam.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r) (2015).  

When VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  The service department records contemplated by the regulation include, in pertinent part, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1) (2015). 

As noted in the Board's June 2015 decision and the parties' Joint Motion granted in January 2016, new but previously existing and relevant service department records were received in November 2009, following the RO's October 1998 and February 1999 denials of the Veteran's claim of entitlement to service connection for PTSD.  A March 2011 rating decision granted entitlement to service connection for PTSD, and that award was based in part on such records.  Therefore, in this case the effective date is the date entitlement arose, or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2015).  Accordingly, as the date of the previously-denied claim was July 1, 1998, the remaining question for the Board to resolve is the date the entitlement to service connection for PTSD due to fear of hostile military activity arose.  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish entitlement to service connection for a claimed disorder, there must be (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

There are particular requirements for establishing service connection for PTSD that are distinct from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125(a) mandates that all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  38 C.F.R. § 3.304(f).  The Board notes that the DSM 5 is inapplicable to this claim.  See Schedule for Rating Disabilities - Mental Diseases and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014).

Effective July 13, 2010 the requirements for establishing the stressor criterion for a diagnosis of PTSD were amended.  Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor; in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

With regard to effective dates, if a claim is reviewed within one year from the effective date of a liberalizing law on a VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  The amendments to 38 C.F.R. § 3.304(f)(3), however, are not to be considered a liberalizing law under 38 C.F.R. § 3.114 (2015).  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843-01, 39851 (July 13, 2010).  As 38 C.F.R. § 3.304(f)(3) governs procedural matters rather than creates a new basis for entitlement to service connection for PTSD, it merely relaxes under certain circumstances the evidentiary standard for establishing occurrence of a stressor.  See Stressor Determinations, 75 Fed. Reg. 39843-01.  As a result, 38 U.S.C.A. 5110(a), rather than 38 U.S.C.A. 5110(g) is applicable to awards under this rule.  Thus, the effective date of benefits awarded pursuant to 38 C.F.R. § 3.304(f)(3) will be assigned in accordance with the facts found, but will not be earlier than the date of claim.  38 U.S.C.A. § 5110(a). 

As explained below, the Board finds that based on the facts of this case, entitlement to service-connection for PTSD did not arise prior to the currently assigned effective date of October 8, 2009.

The Veteran initially filed his claim for service connection for PTSD on July 1, 1998.  The Veteran was first afforded a VA PTSD examination in January 1999.  At that time the Veteran reported that in July 1966 he was sent to Vietnam and was located near Saigon and Bien Hoa doing food inspections.  He reported that from 1994 to 1996 he saw a Dr. Walker because of unspecified stress with which he was dealing.  Upon examination, the examiner diagnosed Axis I alcohol abuse, and Axis II personality disorder with suspicious and obsessive characteristics.  The examiner stated that they reviewed "the particulars for posttraumatic stress disorder" and did not "see any particulars there."

The Veteran was afforded a VA social industry survey for mental disorders in January 1999.  At that time the Veteran reported that he served as a food service inspector in Vietnam.  He reported that he was not exposed to direct combat, but was on occasion near areas that were being mortared.  The Veteran was also exposed to the dead when "dealing caskets."  The Veteran reported that in service he learned to always be on guard and prepared for attacks from places one did not expect.  The Veteran denied any specific trauma, intrusive recollections, or other symptomatology related to his period of active service.  

In April 2008 the Veteran presented to the American Lake VA Medical Center (VAMC) seeking mental health treatment.  At that time, the Veteran reported seeing mental health providers at Group Health since 1998 for bipolar disorder and substance abuse.  With regard to his service, the Veteran reported that while in Vietnam he experienced being fired upon, witnessing buildings being blown up, and people dying.  He reported experiencing dreams about the in-service events in the past, but noted that he had not had any in several years.  He further reported being easily startled.  The Veteran was assessed as endorsing avoidance of discussing military experiences.  Upon examination, the examiner diagnosed alcohol and cannabis abuse, early full remission, rule out bipolar disorder, not otherwise specified, and rule out PTSD.  The examiner noted that diagnostically, it was difficult to determine the Veteran's history of bipolar disorder given extensive history of alcohol and substance abuse.  The examiner further noted that the Veteran reported potential symptoms of PTSD, however, there was not enough information available to determine if the diagnosis was active.  While the Veteran endorsed experiencing traumatic events, he did not quite meet the threshold for a current diagnosis with the information provided.  A PTSD screen performed at that time was negative. 

In a November 2008 VA psychiatry note, it was reported that the Veteran continued to experience recurrent nightmares, irritability, and easy startle response that he attributed, for the first time, to his direct combat experience in Vietnam.  At that time it was noted that the Veteran had diagnoses of mood disorder, not otherwise specified, and alcohol and cannabis dependence in sustained partial remission.

At a December 2008 VA psychiatry intake evaluation, the diagnoses were provisional PTSD according to the DSM IV criteria and polysubstance abuse in full remission.  These diagnoses were made by a licensed clinical social worker.  At that time, no reference was made to the Veteran's military service.  The social worker stated that the Veteran's primary problem to be treated was lack of knowledge of techniques to manage symptoms of PTSD.  The social worker also indicated that the Veteran had unresolved trauma, but did not indicate to what the trauma was related.

In a March 2009 VA primary care note, PTSD was listed as one of the Veteran's active problems.

In an October 2009 statement, the Veteran reported that he had been diagnosed with PTSD by a counselor at the American Lake VA Medical Center in Washington State.  A review of the record indicates that the Veteran was referring to the December 2008 VA psychiatry intake evaluation.

In October 2010, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD.  At that time the Veteran reported that while stationed at an Air Force base in Vietnam from November 1966 through January 1967, the base came under enemy fire and he feared for his life.  He also reported that from March 1967 through July 1967, the naval craft he was aboard came under fire on the Saigon River and he was almost killed.

The Veteran was afforded a VA PTSD examination on February 16, 2011.  At that time, the Veteran reported that since Vietnam, he would have panic attacks, was startled by loud noises, and was unable to sleep well.  He reported having nightmares of being shot at in Vietnam, and that he recently had a flashback while watching a war related movie.  He denied current symptoms of hypervigilance, or recent panic attacks.  With regard to his in-service stressors, the Veteran reported that while stationed in Vietnam, his unit came under attack by enemy mortar rounds and gunfire.  He stated that his job was to inspect containers of food, and that he felt exposed because there was insufficient security such that he feared he could be killed or wounded any time.  He also reported seeing buildings blown up, and people who had been killed or wounded.  He reported that he felt intense fear and helplessness that he could be killed in the line of duty.  Upon examination, the examiner diagnosed PTSD according to the DSM-IV criteria, and alcohol and cannabis abuse in remission.  The examiner indicated that the multiple Axis I diagnoses were a progression of the Veteran's PTSD diagnosis, as he would use alcohol and cannabis to diminish the emotional symptoms of this PTSD.  The examiner opined that the Veteran's PTSD was directly related to his fear of hostile military activity while deployed to Vietnam.

Based on the foregoing, the Board finds that the earliest competent diagnosis of PTSD with a corresponding competent nexus opinion was February 16, 2011, the date of the VA PTSD examination that first diagnosed PTSD related to fear of hostile military activity.  The February 2011 PTSD diagnosis and nexus opinion were the first such diagnosis and opinion that fully complied with the requirements of 38 C.F.R. § 3.304(f) governing the specific considerations for PTSD service connection.  That is, therefore, the date the entitlement arose.

The Board acknowledges that the Veteran was given a provisional diagnosis of PTSD at the December 2008 VA psychiatry intake evaluation.  A provisional diagnosis is not a diagnosis that meets the requirements for service connection.  In addition, at that time, the diagnosing examiner did not provide any nexus opinion, nor any statement that could reasonably be construed by the Board as a nexus opinion.  Therefore, the December 2008 provisional PTSD diagnosis is insufficient to support entitlement to service connection for PTSD.

The Board also acknowledges that at times the Veteran has referenced private mental health treatment.  In his October 2009 statement, however, the Veteran reported being diagnosed with PTSD in December 2008, which refers to the provisional diagnosis.  In addition, despite VA's repeated requests for additional information regarding private treatment records, to date the Veteran has not provided the requested information necessary for the RO to obtain those private treatment records.  As such, there is nothing in the record to indicate that the Veteran had a competent diagnosis of PTSD with a corresponding competent nexus opinion prior to February 16, 2011 to support a claim of entitlement to service connection for PTSD.

Accordingly, the Board finds that entitlement to service connection for PTSD did not arise until February 26, 2011, the date of the first competent PTSD diagnosis and nexus opinion.  Thus, the date the entitlement arose came after the July 1, 1998 date of claim, therefore under 38 U.S.C.A. § 5110(a), July 1, 1998 cannot be the appropriate effective date.  The RO has already granted an earlier effective date of October 8, 2009, which predates the February 26, 2011 VA PTSD examination.  Therefore, based on the facts of this case, entitlement to an effective date earlier than October 8, 2009 is not warranted.  38 U.S.C.A. §§ 5110; 38 C.F.R. §§ 3.102, 3.304(f), 3.400.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date earlier than October 8, 2009 is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


